EXHIBIT 11 COMPUTATION OF INCOME (LOSS) PER SHARE (in thousands, except per share data) (a) Computation of the weighted average number of shares of common stock outstanding for the fiscal years ended the years ended December 31, 2009, 2010 and 2011. Shares ofCommon Stock Weighted Shares Outstanding January 1, 2008 to December 31, 2009 Shares issued on exercise of stock options 44 22 Shares issued under Directors Stock Plan 25 14 Shares issued in connection with debt conversion Treasury share repurchase ) ) Total January 1, 2009 to December 31, 2010 Shares issued on exercise of stock options 39 6 Shares issued under Directors Stock Plan 16 9 Treasury share repurchase ) ) Total January 1, 2010 to December 31, 2011 Shares issued on exercise of stock options Shares issued under Directors Stock Plan 59 14 Treasury share repurchase ) ) Total (b) Computation of Income (Loss) per Share Computation of loss per share is net loss divided by the weighted average number of shares of common stock outstanding for the years ended December 31, 2009, 2010 and 2011. Net income (loss) Weighted average number of shares of common stock outstanding Basic income (loss) per share
